UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7591


PATRICK GUESS,

                 Plaintiff – Appellant,

          and

TONY SPEARMAN; JESSE FREDERICK; WILLIE MONTGOMERY; WILLIAM
JOHNSON,

                 Plaintiffs,

          v.

JOHN MCGILL, Director of SCDMH; HOLLY SCATURO, Director of
SVPTP; ROBERT STEVENSON, III, Warden of BRCI; WILLIAM BYARS,
Director of SCDOC; SCDOC CHAPLIN SERVICES,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Terry L. Wooten, Chief District
Judge. (9:13-cv-02260-TLW)


Submitted:   January 15, 2015                Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Patrick Guess, Appellant Pro Se.    Andrew Lindemann, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                Patrick    Guess       appeals      the    district        court’s       order

dismissing without prejudice his 42 U.S.C. § 1983 (2012) action.

The   district        court    referred      this   case    to    a    magistrate       judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                               The magistrate

judge recommended that the action be dismissed and advised Guess

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.

                The    timely       filing    of     specific         objections        to     a

magistrate        judge’s      recommendation        is    necessary            to    preserve

appellate review of the substance of that recommendation when

the         parties    have     been      warned      of    the        consequences           of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                Guess

has forfeited appellate review by failing to file objections

after        receiving    proper     notice.        Accordingly,           we    affirm      the

judgment of the district court. *

                We dispense with oral argument because the facts and

legal        contentions      are   adequately      presented         in   the       materials



        *
       We also grant Guess leave to proceed in forma pauperis and
deny Appellee’s motion to dismiss and Guess’ motion for
appointment of counsel.



                                              3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4